Case 2:20-cv-00094-Z-BR Document 13 Filed 06/26/20 Pagelof2 PagelD 767

 

 

 

 

 

 

 

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT CQURT FILED
FOR THE NORTHERN DISTRICT OF THXAS
AMARILLO DIVISION JUN 2 6 2020

ANDREW WOLFFORD, § US. DISTRICT COURT

§ By

Plaintiff, § Deputy

§
v. §  2:20-CV-94-Z-BR

§
BATEN ISF/JORDAN UNIT, §
CHAIRMAN OF THE TEXAS BOARD §
OF CRIMINAL JUSTICE, DIRECTOR §
OF TDCJ-CID, and WARDEN OF THE §
TDCJ JORDAN UNIT in PAMPA, §
TEXAS, §

§

Defendants. §
ORDER

On April 16, 2020, Plaintiff filed a complaint against Defendants (ECF No. 3). Included in
Plaintiff's complaint was a motion for injunctive relief due to circumstances precipitated by the
COVID-19 pandemic. On June 1, 2020, the United States Magistrate Judge entered findings and
conclusions on Plaintiff's motion for injunctive relief (ECF No. 11). The Magistrate Judge
RECOMMENDS that Plaintiff's motion for injunctive relief be denied. The parties did not file
objections to the findings, conclusions, and recommendation, and the time to do so has now
expired.

After making an independent review of the pleadings, files, and records in this case, as well
as the findings, conclusions, and recommendation of the Magistrate Judge, the Court concludes
that the findings and conclusions are correct.

“To support the extraordinary equitable remedy of a preliminary injunction, [a] plaintiff
must establish four elements: (1) a substantial likelihood of success on the merits; (2) a substantial

threat that the movant will suffer irreparable injury if the injunction is denied; (3) that the
 

Case 2:20-cv-00094-Z-BR Document 13 Filed 06/26/20 Page 2of2 PagelD 768

threatened injury outweighs any damage that the injunction might cause the defendant; and (4) that

the injunction will not disserve the public interest.” Jackson Women's Health Org. v. Currier, 760

F.3d 448, 452 (Sth Cir. 2014) (internal marks omitted). Here, Plaintiff has failed to establish all of

these four elements by failing to articulate allegations that would favor him on any element.
Accordingly, it is therefore ORDERED that the findings, conclusions, _ and

recommendation (ECF No. 11) of the Magistrate Judge are ADOPTED and that Plaintiff's motion

for injunctive relief (ECF No. 3) is DENIED.
SO ORDERED.

June ZS, 2020.

 

MAYTHEW J. KACSMARYK
ED STATES DISTRICT JUDGE
